Court of Appeals
of the State of Georgia


                                         ATLANTA,____________________
                                                  May 14, 2021


The Court of Appeals hereby passes the following order:

A21A1305. COURTNEY ELIZABETH                          STEPHENSON           v.   MARK
    ALEXANDER STEPHENSON.


      The parties were divorced in May 2018. A settlement agreement incorporated
into the divorce decree provided that the husband was to pay the wife alimony. In
September 2019, the wife filed a motion to correct clerical mistake under OCGA § 9-
11-60 (g), claiming that the alimony provision of the settlement agreement contained
a scrivener’s error. The trial court denied the motion, and the wife filed this direct
appeal. We lack jurisdiction.
      Appeals from “judgments or orders in divorce, alimony, and other domestic
relations cases” must be made by application for discretionary appeal. OCGA § 5-6-
35 (a) (2). In this regard, when “the underlying subject matter, i.e., the issues sought
to be appealed, clearly arises from or is ancillary to divorce proceedings, or is derived
from a marital relationship and divorce, the appeal is within the ambit of [OCGA § 5-
6-35 (a) (2)].” Russo v. Manning, 252 Ga. 155, 155 (312 SE2d 319) (1984); see
Rebich v. Miles, 264 Ga. 467, 469 (448 SE2d 192) (1994) (“[T]he underlying subject
matter generally controls over the relief sought in determining the proper procedure
to follow to appeal.”). Thus, here the wife was required to file an application for
discretionary review under OCGA § 5-6-35 (a) (2), and her failure to do so deprives
us of jurisdiction over this appeal. See Russo, 252 Ga. at 156.
      Accordingly, this appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/14/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.